EXHIBIT 10.1

 


CONSULTING AGREEMENT


 

This Agreement dated as of January 18, 2006 (the “Agreement”) is by and between
DG Network (“DG Network”) and Superior Essex Inc. (together with its subsidiary,
affiliated and associated companies, “SEI”) and is effective as of October 21,
2005.

 

WHEREAS, SEI and Nexans have elected Denys Gounot (“Gounot”), the principal of
DG Network, to serve as Chair of Essex Nexans Europe SAS, the holding company
for SEI’s magnet wire joint venture in Europe with Nexans (together with its
subsidiary, affiliated and associated companies, “Essex Nexans”);

 

WHEREAS, SEI also desires that DG Network provide certain consulting services
with respect to Essex Nexans (the “Consulting Services”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.  Fees and Expenses.

 

(a)                                  The parties acknowledge that DG Network
shall receive a fee of $150,000 per year, payable in equal monthly installments
in advance, for providing Consulting Services and payment to Gounot for serving
as Chair of Essex Nexans.

 

(b)                                 DG Network will be reimbursed for the
reasonable travel and living expenses actually incurred by DG Network with
respect to Gounot for Consulting Services while Gounot is away from his normal
place of residence or business in connection with this Agreement in accordance
with applicable SEI policies and procedures.  In the event DG Network is
required to incur out of pocket expenses in connection with this Agreement, DG
Network will be reimbursed for such expenses in accordance with applicable SEI
and Essex Nexans policies and procedures.

 

2.  Termination of Agreement.  Either party shall have the right to suspend or
terminate this Agreement at any time, upon giving not less than sixty (60) days
written or oral notice of such suspension or termination to the other party.  In
the event of such suspension or termination, SEI’s sole liability shall be to
make the payments due pursuant hereto through the termination date.

 

3.  Standards of Performance.  DG Network will perform the Consulting Services
in conformity with the highest ethical standards and in compliance with all
statutes, laws, ordinances, codes, rules and regulations applicable to the
Consulting Services, as well as SEI’s Code of Ethics and Standards of Business
Conduct, and its site policies, practices, guidelines and rules.

 

4.  Relationship of Parties.  In performing Consulting Services hereunder, DG
Network is acting as an independent contractor, and not as an employee or
part-time employee of SEI or Essex Nexans.  Neither DG Network nor its officers,
employees or agents shall represent itself or themselves as, act or purport to
act as or be deemed to be the agent, representative, employee or

 

--------------------------------------------------------------------------------


 

servant of SEI.  Similarly, at no time shall DG Network and SEI be considered to
be co-employers or joint employers.  All persons furnished, used, retained or
hired by or on behalf of DG Network at all times shall be considered to be
solely the employees of DG Network, and DG Network at all times shall maintain
supervision and control over its employees.  Neither party has any right, power
or authority, express or implied, to bind the other party.

 

Neither SEI nor Essex Nexans shall be responsible for the payment of worker’s
compensation, unemployment compensation, social security or any other payroll
tax for employees, representatives or agents of DG Network to assist in
providing Consulting Services. Likewise, no employee of DG Network shall be
permitted to participate in any SEI or Essex Nexans employee welfare benefit
plan, employee pension benefit plan or any other benefit offered by SEI or Essex
Nexans to their own employees.

 

5.                                       Confidentiality.

 

(a)                          DG Network has acquired or may acquire from SEI or
Essex Nexans (the “Protected Party”) information which the Protected Party
wishes to keep confidential, including, but not limited to, any information
regarding SEI’s and Essex Nexans’ products, projects, business, plans, programs,
plants, processes, equipment, costs, customers and operations (collectively,
“Confidential Information”).  For a period of two (2) years from the effective
date of this Agreement, Neither DG Network nor its officers, owners, employees,
agents or representatives (collectively, the “Representatives”) shall disclose
any Confidential Information to third parties or use any Confidential
Information (other than in connection with performing its obligations under this
Agreement), without in each instance securing the prior written consent of the
Protected Party.  All notes, memoranda, records, tapes, printouts and other
documents (including, but not limited to, all electronic versions, drafts,
copies and excerpts thereof) embodying or referring to the Confidential
Information or supplied to DG Network by a Protected Party (collectively,
“Documents”) shall be the property of the Protected Party and shall be subject
to this Agreement.  The Protected Party shall be free to use all Documents in
its business.  All Documents shall be delivered or returned to the Protected
Party within five (5) business days of the termination of this Agreement,
provided, however, that DG Network may retain one archival copy of all reports
delivered to a Protected Party and of all working papers necessary to support
its analyses, conclusions and recommendations.  DG Network agrees that the
restrictions and obligations expressed in this Agreement are in no way to
supersede or eliminate any rights which a Protected Party has pursuant to state
or federal law or foreign laws pertaining to trade secrets or proprietary
information, and, in the event any such federal or state law or foreign law
provides greater protections of any Confidential Information than the
protections set forth in this Agreement, such greater protections shall apply to
that Confidential Information.

 

(b)                         Nothing contained in this Agreement shall prevent DG
Network from using or disclosing Confidential Information which (a) has become
part of the public domain other than by acts or omissions of DG Network or its
Representatives, (b) has been furnished or made known to DG Network by third
parties (other than those acting on behalf of a Protected Party) as a matter of
right and without restriction on disclosure or use, or (c) was legitimately

 

2

--------------------------------------------------------------------------------


 

in DG Network’s possession prior to disclosure by a Protected Party, considering
Gounot’s past experience and positions, was not acquired directly or indirectly
from a Protected Party, and which DG Network had an unrestricted right to
disclose.  Specific information shall not be deemed to fall within the scope of
the foregoing exceptions merely because it is embraced by more generic
information that falls within the scope of one or more of those exceptions.

 

(c)                          In the event DG Network or its Representatives are
requested or become legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, then DG Network shall provide the Protected Party
with prompt written notice of such request or requirement so that the Protected
Party may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this paragraph 5.  In the event that such
protective order or other remedy is not obtained, or that a Protected Party
waives compliance with the provisions of this paragraph 5 or as otherwise
required by law, the party so requested or compelled agrees to furnish only that
portion of the Confidential Information as it is advised by counsel is legally
required to be disclosed, and to exercise its best efforts to obtain assurance
that confidential treatment will be accorded the Confidential Information.

 

(d)                         DG Network and its Representatives have been
provided a copy of the Master Confidentiality Agreement, dated October 21, 2005,
among SEI, Essex Nexans, Nexans and the other parties thereto (the “Master
Agreement”).  DG Network agrees to comply with the Master Agreement with regard
to the use and confidentiality of information provided by or on behalf any party
thereto as if DG Network were a party to the Master Agreement.

 

6.                             Assignment.  DG Network shall not (by operation
of law or otherwise) assign its rights or delegate its performance hereunder, in
whole or in part, without the prior written consent of SEI, and any attempted
assignment or delegation without such consent shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and, except as regards personal services, shall be binding upon
and inure to the benefit of the successors, assigns, personal representatives,
executors and administrators of the parties hereto.

 

7.                             Survival.  The provisions of paragraph 2, 4 and 5
hereof shall survive the termination of the Consulting Services and this
Agreement.

 

8.                             Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Georgia, United
States of America (without regard to the conflict of laws principles thereof).

 

3

--------------------------------------------------------------------------------


 

 

SUPERIOR ESSEX INC.

 

 

 

 

 

By:

/s/ Stephen M. Carter

 

 

 

 

 

 

 

 

DG NETWORK

 

 

 

 

 

 

 

 

By:

/s/ Denys Gounot

 

 

 

 

I hereby acknowledge the provisions of the Consulting Agreement and agree to be
bound by the terms thereof as if a party thereto.

 

 

 

DENYS GOUNOT

 

 

 

 

 

/s/ Denys Gounot

 

 

4

--------------------------------------------------------------------------------